The judgment affirming the judgment of conviction was entered on March 18, 1919, but the sentence was set aside and the cause remanded for resentence. On March 28, 1919, the appellee applied for a rehearing, but for failure of compliance with rule 38 (77 South. vii), requiring appellees to file a brief within ten days after submission, that application was stricken. The court, however, of its own motion, corrected the judgment in so far as it related to the sentence, leaving the judgment in all things affirmed. On May 20, 1919, the appellant filed this application for rehearing, complaining only of such matters as were disposed of by the judgment of March 18th, no point being made as to the correctness of the sentence as affirmed. From this statement it clearly appears that the appellant's application for rehearing comes too late, and an order will be entered, striking the same from the file.
Application stricken. *Page 141